                               Case 5:20-cv-00959-JGB-SHK Document 21 Filed 02/03/21 Page 1 of 1 Page ID #:75



                               1
                               2                                                              JS-6
                               3
                               4
                               5
                               6
                               7                         UNITED STATES DISTRICT COURT
                               8                       CENTRAL DISTRICT OF CALIFORNIA
                               9
                               10   WILLIAM CUNNINGHAM,                          CASE NO: 5:20-CV-00959-JGB(SHKx)
                               11               Plaintiff,
                                                                                 ORDER FOR DISMISSAL OF
                               12         vs.                                    ENTIRE ACTION WITH
                                                                                 PREJUDICE
                               13   METROPOLITAN LIFE INSURANCE
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                                    COMPANY,
       (818) 886 2525




                               14
                                                   Defendant.
                               15
                               16
                                          Pursuant to the stipulation of the parties, the above-entitled action is
                               17
                                    dismissed with prejudice. Each party shall bear its and his own fees and costs.
                               18
                               19
                                    DATED: February 3, 2021
                               20                                          Jesus G. Bernal
                               21                                          United States District Judge

                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                                                      1
                                                     ORDER FOR DISMISSAL OF ENTIRE ACTION
                                                               WITH PREJUDICE
